DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I (claims 1-7, and 14-18) in paper filed 7/25/22 is acknowledged.  The traversal is on the ground(s) that the Groups are not independent and distinct, and the search and examination of all claims would not be a serious burden on the Examiner.  This is found persuasive and restriction is withdrawn.  Claims 1-18 are under examination.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the photosensitive element (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 14 thru 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of claim 14, the applicant states “a photosensitive element” and then in lines 6, and 11, further states “a control region” and “a detection region” respectively; however, it is unclear whether the photosensitive element is a separate and distinct structure from the control region and detection region.  The disclosure does not give further detail.  Appropriate clarification and/or correction are required.  
In lines 6-10 of claim 14, the applicant states “a control region … is generated by the photosensitive element”; however, it is unclear what the applicant is actually stating as the control region is a p-type region surrounded by n-type control regions.  As stated previously, the distinction between the photosensitive element, control region, and detection region is unclear.  Appropriate clarification and/or correction are required.    
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	In view of the 112 rejection above, claim(s) 8, and 11 thru 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fotopoulou et al. US 2017/0194367 A1 in view of Imoto et al. US 2020/0028017 A1.  Fotopoulou discloses (see, for example, Figure 6) an image sensing device comprising a semiconductor substrate 40, first control unit MIX0, second control unit MIX1, first detection region DET0, and second detection region DET0.  In Figure 8, Fotopoulou discloses the first control unit MIX0 having an upper portion 27, and lower portion 29 and the second control unit MIX1 having an upper portion 30, and lower portion 32 with a substantially same horizontal cross-sectional profile.  Further, Fotopoulou discloses a middle region 28/31 with a horizontal cross-sectional profile that is different in size from that of each of the upper portion and the lower portion.  Fotopoulou does not clearly disclose a pixel array and structured to include a plurality of unit pixels consecutively arranged in rows and columns.  However, Imoto discloses (see, for example, FIG. 1) a pixel array 20 wherein a plurality of unit pixel are consecutively arranged in rows and columns.  It would have been obvious to one of ordinary skill in the art to have a pixel array structured to include a plurality of unit pixels consecutively arranged in rows and columns in order to form and detect pixels at the same time in devices such as displays, cameras, etc.
Regarding the limitation “configured to generate currents of majority carriers in a direction in the semiconductor substrate to cause the minority carriers to move in a 25148206713.1U.S. Patent ApplicationAttorney Docket Number: 088453-8297.US00direction opposite to the majority carrier currents in the semiconductor substrate”, Fotopoulou discloses the same structural limitations (i.e. n-type first and second control regions and p-type first and second detection regions) as recited by the applicant’s claims.  Since the cited prior art discloses the same claimed structural limitations, it follows that it has the same properties.  Where the claimed the prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 11, see, for example, Figure 8 wherein Fotopoulou discloses the detection regions DET0 are surrounded by different layers (i.e. pwell for outer surface and DP well for inner surface) and therefore the inner surface and outer surface contain different vertical cross-sectional profiles.
	Regarding claim 12, see, for example, Figure 8 wherein Fotopoulou discloses the first and second control regions MIX0 and MIX1 including first-type impurities (i.e. p-type impurities), and the first and second control regions being spaced apart from each other by a predetermined distance.
	Regarding claim 13, see, for example, Figure 8 wherein Fotopoulou discloses the first and second detection regions DET0 including second-type impurities (i.e. n-type impurities), and the first detection region DET0 being formed to surround the first control region MIX0 and the second detection region DET0 being formed to surround the second control region MIX1.
	
8.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotopoulou et al. US 2017/0194367 A1 in view of Imoto et al. US 2020/0028017 A1 as applied to claims 8, 11-13 above, and further in view of Poikonen et al. US 11,411,027 B2.  Fotopoulou in view of Imoto does not clearly disclose the first and second detection regions being identical in vertical cross-sectional structure to the first and second control regions; however, Poikonen discloses (see, for example, FIG. 8B, and 13) an image sensing device comprising first and second detection regions 104 being identical in vertical cross-sectional structure to the first and second control regions 105.  It would have been obvious to one of ordinary skill in the art to have the first and second detection regions being identical in vertical cross-sectional structure to the first and second control regions in order to minimize diffusing underneath the regions, and such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

9.	In view of the 112 rejection above, claim(s) 14 thru 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Imoto et al. US 2020/0028017 A1.  Imoto discloses (see, for example, FIG. 61) an image sensing device comprising a semiconductor substrate, pixel array, control region MIX0, and detection region DET0.  In FIG, 61, Imoto discloses the first control unit MIX0 having a first area 73-1, and second area 74-1.  The first area 73-1 is larger than the second area 74-1.  Because of the 112 rejection, Imoto does not clearly disclose a photosensitive element.  However, Imoto discloses (see, for example, FIG. 61) an image sensing device comprising a photosensitive region that is irradiated with light producing charge carriers.  It would have been obvious to one of ordinary skill in the art to have a photosensitive element in order to illuminate the device and produce carriers in the image sensing device.  Also see the 112 rejection above.
Regarding the limitation “structured to generate currents of charge carriers of a second conductive type that moves in a direction opposite to charge carriers of a first conductive type that is opposite to the second conductive type”, Imoto discloses the same structural limitations (i.e. n-type control regions and p-type detection region) as recited by the applicant’s claims.  Since the cited prior art discloses the same claimed structural limitations, it follows that it has the same properties.  Where the claimed the prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, see, for example, FIG. 61 wherein Imoto discloses the first area 73-1 being wider than the second area 74-1, and therefore forms a lower electric flux density than the second area.  Further, since the cited prior art discloses the same claimed structural limitations, it follows that it has the same properties.  Where the claimed the prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).


Regarding claim 16, see, for example, FIG 61 wherein Imoto discloses the control region 73-1/74-1 being doped with P-type impurities and the detection region 71-1/72-1 being doped with N-type impurities.
	Regarding claim 17, see, for example, paragraph [928] wherein Imoto disclose the holes and electrons used as carriers.
	Regarding claim 18, see the 112 rejection above.

Allowable Subject Matter
10.	Claims 1 thru 7 are allowed.  The following is an examiner’s statement of reasons for allowance: The references of record, either singularly or in combination, do not teach or suggest at least an image sensing device comprising: a semiconductor substrate; and a plurality of control regions supported by the semiconductor substrate and configured to cause majority carrier currents in the semiconductor substrate to control movement of minority carriers; and a plurality of detection regions formed adjacent to the control regions and configured to capture the minority carriers moving in the 10semiconductor substrate, wherein each of the control regions includes an upper portion, a lower portion, and a middle portion disposed between the upper portion and the lower portion, and wherein the middle portion has a smaller horizontal cross- 15sectional profile than each of the upper portion and the lower portion.

11.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
August 17, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815